Citation Nr: 0836891	
Decision Date: 10/27/08    Archive Date: 11/05/08

DOCKET NO.  08-01 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to increased rating in excess of 10 percent 
for service-connected post-traumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
carcinoma of the right breast.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

R.D. Perry-Beach, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1968.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal of an April 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri which granted service-connection for PTSD 
and assigned a noncompensable (0 percent) disability rating, 
effective September 25, 2006.  A previous denial of service-
connection for carcinoma of the right breast was also 
confirmed and continued.  The Board notes that the RO 
increased the veteran's service-connected PTSD to 10 percent 
disabling in a November 2007 rating decision, effective 
September 25, 2006.  The veteran indicated his continued 
disagreement with the disability rating assigned to his PTSD 
with the submission of his substantive appeal in June 2008.  
See AB v. Brown, 6 Vet. App. 35, 38 (1993) [when a veteran is 
not granted the maximum benefit allowable under the VA 
Schedule for Rating Disabilities, the pending appeal as to 
that issue is not abrogated].

The veteran presented personal testimony before the 
undersigned Veterans Law Judge at a Travel Board hearing 
which was conducted at St. Louis, Missouri in September 2008.  
The transcript of the hearing is associated with the 
veteran's claims folder.

The Board notes that the veteran submitted additional 
pertinent evidence to the Board in September 2008 with a 
waiver of consideration by the agency of original 
jurisdiction pursuant to 38 C.F.R. § 20.1304 (2007).  
Therefore, the Board finds that the solicitation of a waiver 
and/or remand for the RO's initial consideration of this 
evidence is not required.  38 C.F.R. § 20.1304(c).



FINDINGS OF FACT

1.  The competent medical and other evidence of record 
indicates that the veteran's PTSD is currently manifested by 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as recurrent 
depression, intrusive recollections, nightmares, chronic 
sleep impairment, irritability, mild memory loss, and 
difficulty with concentration.

2.  In an unappealed August 2003 rating decision, the RO 
denied entitlement to service connection for carcinoma of the 
right breast because there was no evidence that this 
condition was incurred in or aggravated by active service, 
nor did it manifest within one year of discharge so as to 
warrant presumptive service connection. 

3.  The evidence associated with the claims file subsequent 
to the August 2003 rating decision is cumulative and 
redundant of the evidence of record at the time of the last 
final denial, and does not raise a reasonable possibility of 
substantiating the claim of entitlement to service connection 
for carcinoma of the right breast. 


CONCLUSIONS OF LAW

1.  Entitlement to a disability rating of 30 percent, and no 
more, for service-connected PTSD are met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).

2.  The August 2003 rating decision denying the claim of 
entitlement to service connection for carcinoma of the right 
breast is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R.§§ 
3.104, 20.1103 (2007).

3.  Since the August 2003 rating decision, new and material 
evidence has not been received to reopen the claim of 
entitlement to service connection for carcinoma of the right 
breast.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (the VCAA)

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his or her possession that pertains to the claim.  
The Board, however, notes that the requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim was rescinded by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23353 (final 
rule revising 38 C.F.R. § 3.159(b) to rescind fourth element 
notice as required under Pelegrini II, effective May 30, 
2008). 

The RO issued an evidence development letter dated in October 
2006 in which the RO advised the veteran of the evidence 
needed to substantiate his claim of service connection for 
PTSD.  The veteran was advised that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The October 2006 letter informed him that additional 
information or evidence was needed to support his claim, and 
asked him to send the information or evidence to VA.  See 
Pelegrini II, at 120-121.  The veteran was further advised of 
the criteria for assigning appropriate disability ratings and 
awarding effective dates.  The letter also indicated the type 
of evidence considered in assigning a disability rating, and 
his claim was subsequently readjudicated in a Statement of 
the Case and a Supplemental Statement of the Case.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

Recently, the Court has held that, for an increased rating 
claim, VCAA notice should include notice that evidence of 
increased severity of the disorder or of greater interference 
with work or activities of daily life is required to support 
a claim for increased evaluation; that it include at least 
general notice of more particularized bases of granting 
increased evaluations where, as here, particular criteria 
beyond mere increase in severity may be required for 
assignment of a higher disability rating; that it include 
notice that a particular rating will be assigned by applying 
diagnostic codes; and that it include notice, in the form of 
examples, of the kinds of evidence required to support the 
increased rating claim.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

However, for initial rating claims, where, as here, service 
connection has been granted and the initial rating has been 
assigned, the claim of service connection has been more than 
substantiated, as it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice was intended to serve has been 
fulfilled.  Furthermore, once a claim for service connection 
has been substantiated, the filing of a notice of 
disagreement with the rating of the disability does not 
trigger additional 38 U.S.C.A. § 5103(a) notice. 
See Dingess, 19 Vet. App. at 490-491; Dunlap v. Nicholson, 21 
Vet. App. 112 (2007).  In line with the above reasoning, 
Vazquez-Flores v. Peake (dealing with providing additional 
notice in cases of increased ratings) does not apply to 
initial rating claims because VA's VCAA notice obligation was 
satisfied when the RO granted the veteran's claim for service 
connection.  22 Vet. App. 37 (2007).

The above-referenced October 2006 letter also specifically 
advised that the veteran's carcinoma claim was previously 
denied because there is no evidence that this condition was 
aggravated or caused by service, and because it was not one 
of the presumptive conditions for which service connection 
can be granted based on exposure to herbicides.  In this 
letter, the RO also advised the veteran of the type of 
evidence needed to reopen his previously denied claim for 
service connection.  He was advised that new and material 
evidence must raise a reasonable possibility of 
substantiating his claim.  He was further advised that the 
evidence could not be repetitive or cumulative of the 
evidence that the VA had when the claim was previously 
denied.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The Board, therefore, finds that VA has discharged its duty 
to notify with regard to the veteran's claims.  See Pelegrini 
II, supra.  

The Board further concludes VA's duty to assist has been 
satisfied for both issues on appeal.  The veteran's available 
service, private, and VA medical records are in the file.  
The veteran has at no time referenced outstanding records 
that he wanted VA to obtain or that he felt were relevant to 
the claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.
See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§ 3.327(a) (2007).  However, until a claim is reopened, VA 
does not have a duty to provide a medical examination or 
obtain a medical opinion. See 38 C.F.R. § 3.159(c)(1).

As to the claim for a higher initial rating for PTSD, the RO 
provided the veteran with an examination in April 2007. There 
is no objective evidence indicating that there has been a 
material change in the severity of the veteran's service-
connected disability since he was last examined.  See 38 
C.F.R. § 3.327(a) (2007).  The duty to assist does not 
require that a claim be remanded solely because of the 
passage of time since an otherwise adequate examination was 
conducted.  See VAOPGCPREC 11-95.  While the Board 
acknowledges the veteran's contention that the April 2007 VA 
examination was less than inadequate, the Board finds that 
the report appears to be complete, thorough and well-
reasoned.  Moreover, the findings on the examination are 
consistent with the remainder of the evidence of record.  The 
examination in this case is therefore adequate upon which to 
base a decision. 

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

Accordingly, the Board will proceed to a decision.


PTSD

Relevant Law and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 2002 
& Supp. 2007). Evaluation of a service-connected disorder 
requires a review of the veteran's entire medical history 
regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2007); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3 (2007).  If there is a question as to which 
evaluation to applies to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2007).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  See 38 C.F.R. § 4.126 
(2007).

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although 
rating personnel are directed to review the recorded history 
of a disability in order to make a more accurate evaluation, 
see 38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  However, when the factual 
findings show distinct time periods during which a claimant 
exhibits symptoms of the disability at issue and such 
symptoms warrant different evaluations, staged evaluations 
may also be assigned.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

PTSD is evaluated pursuant to the General Rating Formula for 
Mental Disorders.  
A 10 percent rating is warranted when the veteran experiences 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.

A 30 percent disability rating is warranted when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent evaluation is warranted when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2007). 

A 70 percent evaluation is warranted when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and the inability to establish 
and maintain effective relationships.  Id. 

A 100 percent evaluation is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id. 

The symptoms listed in the rating schedule are not intended 
to constitute an exhaustive list, but rather serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The global assessment of functioning (GAF) is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) 
(citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 
32 (4th ed. 1994)).  A GAF of 61-70 indicates some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social occupational or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well with some meaningful 
interpersonal relationships.

Analysis

The veteran has contended that a 50 percent evaluation for 
PTSD more adequately reflects the severity of his disability.  
See April 2007 Substantive Appeal.  

In this regard, the Board notes of record an April 2007 VA 
examination, in which the veteran reported recurrent and 
intrusive thoughts, feelings of detachment or estrangement 
from others, depression, difficulty falling and staying 
asleep, restricted range of affect, irritability, and anger.  
The symptoms were confirmed during the clinical interview.  
The examiner also found that veteran was cooperative, 
friendly, and attentive.  He was clean, neatly groomed, and 
appropriately dressed.  His psychomotor activity, thought 
process, thought content, and speech were unremarkable.  His 
affect and impulse control were noted as good, his affect and 
memory were normal, and he was oriented in three spheres.  No 
delusions, hallucinations, episodes of violence, or homicidal 
or suicidal thoughts were noted.  With regard to judgment, 
the examiner noted that the veteran understood the outcomes 
of his behavior.  With regard to insight, it was noted that 
the veteran understood that he had a problem.  His 
intelligence was noted as above average.  No inappropriate or 
obsessive behavior was noted.  

In April 2007, the veteran submitted a PTSD checklist in 
which he indicated that he experienced flashbacks, 
nightmares, intrusive thoughts, and avoidance.  He also 
reported lost of interest, social isolation, difficulty 
sleeping, irritability, difficulty concentrating, 
hyperarousal, and startled response. 

VA outpatient reports dated from April to July 2007 indicate 
that the veteran suffers from some memory loss, depression, 
irritability, difficulty concentrating, and agitation.  The 
veteran denied seizures, paralysis, problems with 
coordination, tremors, numbness or tingling, nervousness, 
anxiety, mood changes, hallucinations, agitation, panic 
attacks, apathy, or thoughts of suicide.  

An August 2008 private opinion indicates that the veteran 
suffers from recurrent intrusive recollections, nightmares, 
avoidance, numbing behavior, feelings of detachment and 
estrangement, and restricted range of affect.  The opinion 
further indicates that the veteran suffers from hyperarousal, 
sleep impairment, irritability, and difficulty with 
concentration.

Finally, in his September 2008 hearing, the veteran reported 
that he currently suffers from flashbacks, nightmares, 
concentration, anger, depression, suicidal and homicidal 
ideation, and difficulty in establishing effective work and 
social relationships.

The Board finds that the objective evidence consistently 
shows that the veteran suffers from continued sleep 
disturbances, depression, flashbacks, irritability, and 
feelings of detachment and estrangement.  The Board 
acknowledges that the veteran does not experience all of the 
symptoms and manifestations listed under the criteria for a 
30 percent rating.  However, the Board does believe that the 
overall disability picture more closely approximates the 
criteria for a 30 percent rating.  The Board also points out 
that the GAF score of 67 that was assigned in April 2007 is 
indicative of mild symptoms or mild impairment in social and 
occupational functioning, which the Board finds to be more 
consistent with the degree of symptomatology contemplated by 
a 30 percent rating.  Therefore, considering all evidence of 
record, the Board finds that the disability related to the 
veteran's PTSD more nearly approximates the criteria for a 30 
percent evaluation.  See 38 C.F.R. §§ 4.7, 4.130, Diagnostic 
Code 9411.  

Evidence of record does not indicate that the veteran meets 
the criteria for a 50 percent disability rating.  
Specifically, the Board notes there is no evidence of 
circumstantial circumlocutory or stereotyped speech, panic 
attacks more than once a week, difficulty in understanding 
complex commands, impairment of short and long term memory 
loss, flattened affect, impaired judgment, abstract thinking, 
or disturbances of motivation and mood.  In this regard, the 
Board acknowledges that the veteran has reported that he 
becomes angry at times and says things that he does not mean.  
However, the Board points out that veteran also reported that 
he is good at controlling his thoughts and actions.  The 
Board further points out that there is no objective evidence 
of episodes of physical violence.  The Board also 
acknowledges the veteran's reports of difficulty in 
establishing effective and social relationships.  However, 
the Board points out that the veteran also reported being in 
a "good" committed relationship for the last two years and 
that he further maintains a "good" relationship with his 
daughters.  The Board also notes that the veteran has 
reported maintaining relationships with a small group of 
friends, and that he has been able to maintain full-time 
employment, despite difficulties interacting with others at 
work.

The objective evidence of record similarly does not indicate 
that the veteran suffers from suicidal ideation, obsessional 
rituals, illogical, obscure, or illogical speech, near-
continuous panic or depression, impaired impulse control, 
spatial disorientation, neglect of personal appearance and 
hygiene, difficulty adapting to stressful circumstances, or 
inability to establish and maintain effective relationships.  
The Board has considered the veteran testimony indicating 
that he has had thoughts of hurting himself or others, which 
include thoughts of suicide.  However, as noted, examination 
has been consistently negative for any evidence of suicidal 
or homicidal ideation, and the Board believes that the 
symptoms reported and noted during the course of VA 
examination to be more credible and persuasive than those 
reported directly to the RO or the Board.  Consequently, the 
Board finds that the veteran does not meet the criteria for a 
70 percent disability rating.

Finally, the Board notes that evidence of record does not 
indicate that the veteran meets the criteria for a 100 
percent disability rating.  Specifically, the Board notes 
that there is no evidence of gross impairment to thought 
processes and communication, persistent delusions or 
hallucinations or grossly inappropriate behavior.  Nor is 
there a persistent danger of the veteran hurting himself or 
others, a disorientation to time or place, memory loss for 
names of close relatives, own occupation or own name, or 
inability to perform activities of daily living.  

The veteran has not in connection with this appeal indicated, 
nor presented evidence to support the premise, that his 
service-connected PTSD results in marked interference with 
employment or frequent periods of hospitalization as to 
render impracticable the application of the regular schedular 
standards.  See 38 C.F.R.
 § 3.321(b) (2007).  While the veteran clearly experiences 
problems at work as a result of PTSD, he has nevertheless 
maintained full-time employment at the same job for two 
decades.  Overall, the Board finds the degree of occupational 
impairment shown by the evidence is already contemplated by 
the 30 percent rating assigned herein.   Accordingly, the 
Board finds that referral for consideration of an 
extraschedular rating is not warranted.  See Floyd v. Brown, 
9 Vet. App. 88, 95 (1996) [the Board cannot make a 
determination as to an extraschedular evaluation in the first 
instance].

In short, for the reasons and basis set forth above, a review 
of the evidence clearly indicates that the symptomatology 
associated with the veteran's PTSD most closely approximates 
that associated with a 30 percent evaluation.

The Board also acknowledges the fact that an appeal from an 
initial rating is a separate and distinct claim from a claim 
for an increased rating.  However, in this case, the medical 
evidence of record appears to support the proposition that 
the veteran's service-connected PTSD has not changed 
appreciably since the veteran filed his claim.  There appear 
to have been no medical findings and no other evidence which 
would allow for the assignment of an increased disability 
rating at any time during the period of time here under 
consideration.  Therefore, staged ratings are not 
appropriate.

In summary, for the reasons and bases expressed above, the 
Board has concluded that the evidence supports the veteran's 
claim of entitlement to an increased rating of 30 percent, 
and no more, for his service-connected PTSD.

Carcinoma of the right breast

Relevant law and regulations

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  See 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).  

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

In general, VA rating decisions that are not timely appealed 
are final.  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2007).  Pursuant to 
38 U.S.C.A. § 5108, a finally disallowed claim may be 
reopened when new and material evidence is presented or 
secured with respect to that claim.

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 (2007)].  This 
change in the law pertains only to claims filed on or after 
August 29, 2001.  Because the veteran's claim to reopen was 
initiated in September 2006, the claim will be adjudicated by 
applying the revised section 3.156, which is set out in the 
paragraph immediately following.

The revised regulation provides that new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
related to an unsubstantiated fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a) (2007).

There must be new and material evidence as to each and every 
aspect of the claim that was lacking at the time of the last 
final denial in order for there to be new and material 
evidence to reopen the claim.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed. 
See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Analysis

The veteran also seeks entitlement to service connection for 
carcinoma of the right breast.  Implicit in his claim is the 
contention that new and material evidence has been received 
by VA which is sufficient to reopen the claim. 

When the veteran's carcinoma claim was initially denied on 
the merits, 
the veteran's complete service medical records, private 
treatment reports of M.B., M.D. and C.L., M.D., and an August 
2003 VA examination report were of record.

Private treatment records demonstrated that the veteran was 
diagnosed with carcinoma of the right breast in August 2002, 
and subsequently underwent a right modified mastectomy.  

The denial of the claim of entitlement to service connection 
for carcinoma of the right breast was predicated on the fact 
that the veteran failed to submit evidence that the condition 
was incurred in or aggravated by military service.  It was 
also determined that carcinoma of the right breast was not a 
presumptive condition for which service-connection could be 
granted based on exposure to herbicides.  That decision is 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2007).  

As explained above, the veteran's claim for service 
connection may be reopened if he submits new and material 
evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2007); 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  
Therefore, the Board's inquiry will be directed to the 
question of whether any additionally received evidence bears 
directly and substantially upon the specific matters under 
consideration, namely the elements that were previously 
lacking.  This includes whether the veteran has submitted 
evidence that the veteran's carcinoma of the right breast is 
the result of disease or injury incurred in or aggravated by 
active military service.  See 38 C.F.R. § 3.156 (2007).

After reviewing the record, and for reasons expressed 
immediately below, the Board is of the opinion that new and 
material evidence to reopen the claim has not been submitted.

The evidence added to the veteran's claims folder since the 
last final decision consists of an April 2007 VA examination 
report and an August 2008 private opinion (for the veteran's 
service-connected PTSD), VA outpatient records, the lay 
statement of D.V., and statements of the veteran, to include 
articles addressing a relationship between breast cancer and 
herbicide exposure.

The VA treatment records verify that the veteran was 
diagnosed with and treated for breast cancer.  This evidence 
cannot be considered "new" in that it does not add any 
additional information to the diagnosis of carcinoma of the 
right breast.  See Cornele v. Brown, 6 Vet. App. 59, 62 
(1993); Mintz v. Brown, 6 Vet. App. 
277, 280 (1994) [medical evidence that merely documents 
continued diagnosis and treatment of disease does not 
constitute new and material evidence].  

With respect to the lay statement, as well as the veteran's 
own statements and testimony to the effect that the veteran's 
carcinoma diagnosis is related to his military service, such 
evidence is cumulative and redundant of statements made prior 
to the August 2003 decision and accordingly are not new.  See 
Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  

Moreover, lay persons without medical training are not 
competent to opine on medical matters such as nexus opinions.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  
Indeed, in Moray v. Brown, 5 Vet. App. 211 (1993), the Court 
noted that laypersons are not competent to offer medical 
opinions and that such evidence does not provide a basis on 
which to reopen a claim for service connection.  In Routen v. 
Brown, 10 Vet. App. 183, 186, (1997), the Court noted "[l]ay 
assertions of medical causation . . . cannot suffice to 
reopen a claim under 38 U.S.C.A. 5108."

The Board is cognizant that there are instances in which lay 
testimony can constitute probative evidence supporting an 
association between service and the claimed disability.  For 
example, a lay person may be competent to offer testimony on 
certain medical matters, such as describing symptoms 
observable to the naked eye, or even diagnosing simple 
conditions such as a dislocated shoulder, and their lay 
testimony can point to a continuity of symptomatology.  
However, the Board finds that a lay person is not be 
competent to offer an opinion on a matter clearly requiring 
medical expertise, such as linking the veteran's breast 
cancer to herbicide exposure in service.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in 
footnote 4 that a veteran is competent to provide a diagnosis 
of a simple condition such as a broken leg, but not competent 
to provide evidence as to more complex medical questions).  
Therefore, this is not a case in which the veteran's lay 
beliefs alone can serve to establish any association between 
his cancer and his military service.  

The Board also acknowledges the lay contentions that breast 
carcinoma is warranted on a presumptive basis.  However, the 
Board emphasizes that exposure to Agent Orange during service 
was conceded in the last final denial.  Furthermore, the 
Board reiterates that service connection for the veteran's 
right breast carcinoma is not warranted on a presumptive 
basis because this condition is not listed among the diseases 
recognized as being due to exposure to herbicides under 38 
C.F.R.  § 3.307(a)(6) and § 3.309(e). 

In short, for aforementioned reasons, the Board finds that 
the evidence submitted is cumulative and redundant of the 
evidence of record at the time of the final denial in August 
2003, and it therefore does not raise a reasonable 
possibility of substantiating the claim.  See 38 C.F.R. 
§ 3.156(a) (2007).  

Accordingly, new and material evidence has not been 
submitted, and the claim for entitlement to service 
connection for carcinoma of the right breast is not reopened.  
The benefit sought on appeal remains denied.  See Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000), [a veteran 
seeking disability benefits must establish a connection 
between the veteran's service and the claimed disability].


ORDER

Entitlement to increased disability rating of 30 percent, and 
no more, for PTSD is granted, subject to the laws and 
regulations governing the award of disability benefits.

New and material evidence not having been submitted, the 
request to reopen the previously-denied claim of entitlement 
to service connection for carcinoma of the right breast is 
denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


